DETAILED ACTION
This action is responsive to the Remarks and Claim amendments filed on October 08, 2021.
Claims 1, 3-4, 6-7, 10-11, 13-14, 16-17 and 20 have been amended. Claims 8-9 and 18-19 have been canceled.
 Claims 1-7, 10-17 and 20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to amendments
The objection of the specification is withdrawn in view of applicant’s amendments.
The rejection of claims 1-10 under 35 U.S.C. § 101 is withdrawn in view of applicant’s amendments.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:    
  	Claims 1 and 11 recite the limitation "interact with the server to obtain a response to the request from the second application by accessing a second set of one or more APIs provided by the server" in lines 18-19.  For example, the newly amended claims uses contingent limitations. These limitations address a process of receiving and interacting between a first application or a second application. In this case, the rejection is based on a first application discarding the interaction between a second application. The limitation should have been amended as follow “interact with the server to obtain a response to the request from the first application or the second application by accessing a second set of one or more APIs provided by the server”. Appropriate correction is required.
  	Examiner notes: the claim scope has changed since now the first application is the one interacting with the newly added limitations rather than the second application as claimed before. For example, the second request and second data source now comes from the first application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1 and 11 are rejected on the ground of obviousness-nonstatutory double patenting as being unpatentable over claims 1, 4 and 9 of U.S. Patent No. 10/152,306 in view of Park et al. (US Pub. No. 2016/0098449). 

Instant application
US Pat. No. 10/152,306
Claim 1
1. A client computing device, comprising: 
one or more hardware processors;a memory storing instructions to be executed by the one or more hardware processors;

a workspace environment; a plugin deployed in the workspace environment, wherein the plugin provides a set of one or more application programming interfaces (APIs) that enables one or more applications to interact with one or more data sources, and wherein, responsive to execution by the one or more hardware processors, the plugin is configured to: receive, from a first application or a second application of the one or more applications, a request to interact with data stored at a first data source of the one or more data sources; interact with the first data source directly or via a data analysis platform to obtain a response to the request from the first application or the second application.

receive, from the first application or the second application, a second request to interact with data stored at a second data source of the one or more data sources; determine that handling the second request requires interaction with a server that manages data requests for the data stored at the second data source; and interact with the server to obtain a response to the request from the second application by accessing a second set of one or more APIs provided by the server.



1. A system comprising: one or more processors;  and a memory storing instructions that, when executed by the one or more processors, cause the system to perform: determining a first data source which the system is configured to access;  

providing a set of application programming interfaces (APIs) for interacting with data stored in the first data source, the APIs being accessible to a first web application which the system is configured to serve;  determining that the first web application has requested a first operation for interacting with the data through a first API in the set of APIs; 
determining one or more first responses based at least in part on the first operation requested by the first web application; 

providing the one or more first responses to the first web application;  

causing the system to integrate with a data analysis platform through which a second data source is accessible, wherein the first data source is not accessible through the data analysis 
platform;  

providing information describing a second operation to the data analysis platform for processing using data stored in the second data source;  

obtaining one or more second responses from the data analysis platform;  

configuring the system to serve a second web application, the second web application being deployed to process data stored in a second data source;  and 

causing the system to integrate with the second data source, the system being configured to restrict access to the second data source to only the second web application.

4. The system of claim 1, wherein: a server plugin provides a second set of APIs for interacting with the data stored in the first data source, the server plugin being deployed in a workspace running on a computing device;  
wherein the system is configured to process requests from the server plugin;  
and the instructions further cause the system to perform: determining that the server plugin has requested a second operation for interacting with the data through one or more of the set of APIs;determining one or more second responses based at least in part on the second operation requested by the server plugin;  and providing the one or more second responses to the server plugin.

11. A computer-implemented method,
comprising:
providing, by a plugin deployed in a workspace environment, a set of one or more application programming interfaces (APIs) that enables one or more applications to interact with one or more data sources;
receiving, by the plugin from a first
application or a second application of the one or more applications, a request to interact with data stored at a first data source of the one or more data sources; and
interacting, by the plugin, with the first
data source directly or via a data analysis platform to obtain a response to the request from the first application or the second application;

receiving, from the first application or the second application, a second request to interact with data stored at a second data source of the one or more data sources; determining that handling the second request requires interaction with a server that manages data requests for the data stored at the second data source; and interacting with the server to obtain a response to the request from the second application by accessing a second set of one or more APIs provided by the server.

9. A computer-implemented method, the method being implemented by a computing system including one or more processors and storage media storing machine-readable instructions, the method comprising determining a first data source which the system is configured to access;  providing a set of application programming interfaces (APIs) for interacting with data stored in the first data source, the APIs being accessible to a first web application which the system is configured to serve;  determining that the first web application has requested a first operation for interacting with the data through a first API in the set of APIs;determining one or more first responses based at least in part on the first operation requested by the first web application;  providing the one or more first responses to the first web application;  causing the system to integrate with a data analysis platform through which a second data source is accessible, wherein the first data source 
is not accessible through the data analysis platform;  providing information describing a second operation to the data analysis platform for processing using data stored in the second data source;  obtaining one or more second responses from the data analysis platform;  configuring the system to serve a second web application, the second web application being deployed to process data stored in a second data source;  and causing the system to integrate with the second data source, the system being configured to restrict access to the second data source to only the second web application.
not in bold above, as this being the only difference between the claims.

However, Park teaches “a workspace environment; a server plugin deployed in the workspace environment” (see figure 2 and paragraph [0039], plug-in framework 240, integrated in the federated data base manager 200).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Ryan which determines one or more data sources that is configured to access providing provide a set of application programming interfaces (APIs) for interacting with data stored in one or more data sources, by incorporating using a plugin server in a workspace as suggested by Park, as Park would provide the metadata necessary for the analytics engine to generate a physical 

Claim 11 is a broader version of claim 9 of US Pat. 10/152,306, respectively; however, this patent also fail to particularly show the limitations not in bold above, as this being the only difference between the claims.

However, Cheng teaches “receiving, from the first application or the second application, a second request to interact with data stored at a second data source of the one or more data sources (see figure 2 and column 6 lines 33-45).interact with the server to obtain a response to the request from the second application by accessing a second set of one or more APIs provided by the server (see figure 2).Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Ryan which determines one or more data sources that is configured to access providing provide a set of application programming interfaces (APIs) for interacting with data stored in one or more data sources, by receiving from an application a request to interact between different data sources as suggested by Cheng, as Cheng would enable an application program to interact with data sources, regardless of the data source format.


Claim 11 is a broader version of claim 9 of US Pat. 10/152,306, respectively; however, this patent also fail to particularly show the limitations not in bold above, as this being the only difference between the claims.

However, Kappor teaches “determine that handling the second request requires interaction with a server that manages data requests for the data stored at the second data source (see figure 1 (and related paragraphs), plurality of data sources 108A-108N (e.g. different providers, different servers) in a network 106 interacting with application or computer system 104.

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Ryan which determines one or more data sources that is configured to access providing provide a set of application programming interfaces (APIs) for interacting with data stored in one or more data sources, by determine that handling the second request requires interaction with a server that manages data requests for the data stored at the second data source as suggested by Kapoor, as Kapoor would a step capable of handling various data sources for performing web service operations without writing one per source that requires to be supported.


Claims 1 and 11 are rejected on the ground of obviousness-nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10/754,627 in view of Park et al. (US Pub. No. 2016/0098449). 

Instant application
US Pat. No. 10/754,627
Claim 1
computing device, comprising: 
one or more hardware processors;a memory storing instructions to be executed by the one or more hardware processors;

a workspace environment; a plugin deployed in the workspace environment, wherein the plugin provides a set of one or more application programming interfaces (APIs) that enables one or more applications to interact with one or more data sources, and wherein, responsive to execution by the one or more hardware processors, the plugin is configured to: receive, from a first application or a second application of the one or more applications, a request to interact with data stored at a first data source of the one or more data sources; interact with the first data source directly or via a data analysis platform to obtain a response to the request from the first application or the second application.

receive, from the first application or the second application, a second request to interact with data stored at a second data source of the one or more data sources; determine that handling the second request requires interaction with a server that manages data requests for the data stored at the second data source; and interact with the server to obtain a response to the request from the second application by accessing a second set of one or more APIs provided by the server.


A system comprising: one or more processors;  and memory storing instructions that, when executed by the one or more processors, cause the system to perform: determining a first data source which the system is configured to access;  

providing a set of application programming interfaces (APIs) for interacting with data stored in the first data source, the APIs being accessible to a first web application which the system is configured to serve;  

determining that the first web application has requested a first operation for interacting with the data through a first API in the set of APIs;
  
determining one or more first responses based at least in part on the first operation requested by the first web application;  

providing the one or more first responses to the first web application;  

causing the system to integrate with a data analysis platform through which a second data source is accessible, wherein the first data source is not accessible through the data analysis platform;  

providing information describing a second operation to the data analysis platform for processing using data stored in the second data source;  

obtaining one or more second responses from the data analysis platform;  

promoting data from the first data source based on the second operation;  and 

storing the promoted data in the second data source for retrieval by the data analysis platform.

11. A computer-implemented method,
comprising:
providing, by a plugin deployed in a workspace environment, a set of one or more application programming interfaces (APIs) that enables one or more applications to interact with one or more data sources;
receiving, by the plugin from a first
application or a second application of the one or more applications, a request to interact with data stored at a first data source of the one or more data sources; and
interacting, by the plugin, with the first
data source directly or via a data analysis platform to obtain a response to the request from the first application or the second application;

receiving, from the first application or the second application, a second request to interact with data stored at a second data source of the one or more data sources; determining that handling the second request requires interaction with a server that manages data requests for the data stored at the second data source; and interacting with the server to obtain a response to the request from the second application by accessing a second set of one or more APIs provided by the server.

10. A computer-implemented method, the method being implemented by a computing system including one or more processors and storage media storing machine-readable instructions, the method comprising: 

determining a first data source which the system is configured to access;  

providing a set of application programming interfaces (APIs) for interacting with data stored in 
the first data source, the APIs being accessible to a first web application which the system is configured to serve;  

determining that the first web application has requested a first operation for interacting with the data through a first API in the set of APIs;  

determining one or more first responses based at least in part on the first operation requested by the first web application;  

providing the one or more first responses to the first web application;  

causing the system to integrate with a data analysis platform through which a second data source is accessible, wherein the first data source 
is not accessible through the data analysis platform;  

providing information describing a second operation to the data analysis platform for processing using data stored in the second data source;  

obtaining one or more second responses from the data analysis platform;  

promoting data from the first data source based on the second operation;  and 

storing the promoted data in the second data source for retrieval by the data analysis platform.
not in bold above, as this being the only difference between the claims.

However, Park teaches “a workspace environment; a server plugin deployed in the workspace environment” (see figure 2 and paragraph [0039], plug-in framework 240, integrated in the federated data base manager 200).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Ryan which determines one or more data sources that is configured to access providing provide a set of application programming interfaces (APIs) for interacting with data stored in one or more data sources, by incorporating using a plugin server in a workspace as suggested by Park, as Park would provide the metadata necessary for the analytics engine to generate a physical plan that includes the newly added data source and executes the physical queries to the newly added data source (see paragraph [0043]).

not in bold above, as this being the only difference between the claims.

However, Cheng teaches “receiving, from the first application or the second application, a second request to interact with data stored at a second data source of the one or more data sources (see figure 2 and column 6 lines 33-45).interact with the server to obtain a response to the request from the second application by accessing a second set of one or more APIs provided by the server (see figure 2).Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Ryan which determines one or more data sources that is configured to access providing provide a set of application programming interfaces (APIs) for interacting with data stored in one or more data sources, by receiving from an application a request to interact between different data sources as suggested by Cheng, as Cheng would enable an application program to interact with data sources, regardless of the data source format.

Claims 1 and 11 are a broader version of claims 1 and 10 of US Pat. 10/754,627, respectively; however, this patent also fail to particularly show the limitations not in bold above, as this being the only difference between the claims.

However, Kappor teaches “determine that handling the second request requires interaction with a server that manages data requests for the data stored at the second data source (see figure 1 (and related paragraphs), plurality of data sources 108A-108N (e.g. different providers, different servers) in a network 106 interacting with application or computer system 104.

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Ryan which determines one or more data sources that is configured to access providing provide a set of application programming interfaces (APIs) for interacting with data stored in one or more data sources, by determine that handling the second request requires interaction with a server that manages data requests for the data stored at the second data source as suggested by Kapoor, as Kapoor would a step capable of handling various data sources for performing web service operations without writing one per source that requires to be supported.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
  	Claim 1 and 11 recites the limitation "interact with the server to obtain a response to the request from the second application by accessing a second set of one or more APIs provided by the server" in lines 18-19.  For example, the newly amended claims uses contingent limitations. These limitations address a process of receiving and interacting between a first application or a second application. In this case, the rejection is based on a first application discarding the interaction between a second application, therefore there is insufficient antecedent basis for this limitation since the limitation should have been amended as follow “interact with the server to obtain a response to the request from the first application or the second application by accessing a second set of one or more APIs provided by the server”
  	Dependent claims 2-7, 10, 12-17 and 20 do not overcome the deficiency of the base claim and, therefore, are rejected for the same reasons as the base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2016/0098449 – hereinafter Park) in view of Cheng (US Pat. No. 8,844,028) in view of Kapoor et al (US Pat. No. 9,098,315 – hereinafter Kappor).
  	With respect to claim 1 (currently amended), Park teaches a client computing device (see figure 6 and paragraphs [0094), comprising: 
one or more hardware processors (see figure 7, CPUs 702).
a memory storing instructions to be executed by the one or more hardware processors (see figure 7).  	a workspace environment (see figure 2 (and relate paragraphs) and paragraph [0039], federated data base manager 200. Examiner notes: federated data base manager 200 is interpreted as a workspace environment).    	a plugin deployed in the workspace environment (see figure 2 and paragraph [0039], plug-in framework 240, integrated in the federated data base manager 200), wherein the plugin provides a first set of one or more application programming interfaces (APIs) that enables one or more applications to interact with one or more data sources (see paragraph [0066], the Java data source functional component API 375 is the set of interface and base implementation that is used in defining a Java data source. The API extends the capabilities of the OBIS by using the plug-in framework and allows a new data source to be plugged in. See paragraph [0093], in  wherein, responsive to execution by the one or more hardware processors, [[the plugin is]] configured to:  	  	receive, from a first application or a second application of the one or   	more applications, a request to interact with data stored at a first data   	source of the one or more data sources;   	 	interact with the first data source directly or via a data analysis   	platform to obtain a response to the request from the first application or the   	second application;
    	receive, from the first application or the second application, a second   	request to interact with data stored at a second data source of the one or   	more data sources;   		interact with the server to obtain a response to the request from the   	second application by accessing a second set of one or more APIs   	provided by the server.  	However, in an analogous art, Cheng teaches wherein, responsive to execution by the one or more hardware processors, [[the plugin is]] configured to:  	  	receive, from a first application [[or a second application]] of the one or   	more applications (see figure 1 application 102), a request to interact with   	data stored at a first data source of the one or more data sources (see figure 1, application 102 interacting with one or more data sources (e.g. 104, 106, 108) via OBDC API arrangement 110. Similarly see figure 2 and column 6 lines 33-45, a simple block diagram of an integrated secured arrangement for enabling an application to interact with a data source, such as a database.  A system 200 may include an application 202, which is an example of a front-end application program that is configured to interact with a data source (e.g., data source 204, data source 206, and data source 208).  To facilitate interaction between application 202 and the data sources (e.g., data source 204, data source 206, and data source 208), an integrated secured ODBC API arrangement 210 may be provided. Integrated secured ODBC API arrangement 210 may include a driver manager 212, a set of drivers (214, 216, 218), and a security module 220).   	 	interact with the first data source directly or via a data analysis   	platform to obtain a response to the request from the first application [[or     	the second application]] (see column 7 lines 16-23, secured driver manager 222   	is configured to intercept data being sent from one of the data sources via driver   	manager 212 to application 202.  In an example, salary information about John   	Smith may be sent in response to a request from application 202. Examiner notes: receiving/obtaining the response requested from the application).
  	  	receive, from the first application [[or the second application]], a     	second request to interact with data stored at a second data source of the   	one or more data sources (see figure 2 and column 6 lines 33-45, a simple block diagram of an integrated secured arrangement for enabling an application to interact with a data source, such as a database.  A system 200 may include an application 202, which is an example of a front-end application program that is configured to interact with a data source (e.g., data source 204, data source 206, and data source 208).  To facilitate interaction between application 202 and the data sources (e.g., data source 204, data source 206, and data source 208), an integrated secured ODBC API arrangement 210 may be provided. Furthermore, see column 8 lines 25-36. Examiner notes: first application interacting with a plurality of data sources).   		interact with the server to obtain a response to the request from the   	second application by accessing a second set of one or more APIs   	provided by the server (see figure 2, OBDC API arrangement 210 using a second set (e.g. 214, 216, 218) to access and receive responses from a different data source (e.g. 204, 206, 208).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Park’s teaching, which set forth a plug-in architecture supporting adding new data sources to a federated database without the need to recode a federated database manager software module, by receiving from an application a request to interact between different data sources as 
  	Park in view of Cheng is silent to disclose determine that handling the second request requires interaction with a server that manages data requests for the data stored at the second data source;   	However, in an analogous art, Kapoor teaches	determine that handling the second request requires interaction with a server that manages data requests for the data stored at the second data source (see figure 1 (and related paragraphs), plurality of data sources 108A-108N (e.g. different providers, different servers) in a network 106 interacting with application or computer system 104. See column 7 lines 35-59, a user 102 interacting with a generic web service adaptor 104A using a computer system 104 for performing one or more web services operations for one or more data sources 108A-N through a network 106 according to an embodiment herein.  The computer system 104 further includes a memory 104C that stores instructions and information associated with the one or more data sources 108A-N. The computer system 104 further includes a processor 104B configured by the instructions to execute the generic web service adaptor 104A.  The generic web service adaptor 104A stores configurations specific to the one or more data sources 108A-N in metadata during a development phase.  The one or more data sources 108A-N comprises, but not limited to, Salesforce, ServiceNow, NetSuite, Eloqua, Marketo, and any other web service providers, etc. During the run time, the generic web service adaptor 104A retrieves data source specific configurations and data source API semantics from metadata, and schedules web service operations based on inputs and the configurations.  During the  
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Park and Cheng, by determine that handling the second request requires interaction with a server that manages data requests for the data stored at the second data source as suggested by Kapoor, as Kapoor would a step capable of handling various data sources for performing web service operations without writing one per source that requires to be supported.  	With respect to claim 2 (original), Cheng teaches wherein the request to interact with data stored at the first data source is a request to perform an operation using the data stored at the first data source (see column 7 lines 16-23, secured driver manager 222 is configured to intercept data being sent from one of the data sources via driver manager 212 to application 202.  In an example, salary information about John Smith may be sent in response to a request from application 202).  	With respect to claim 3 (currently amended), Cheng and Kapoor teach wherein, responsive to execution by the one or more processors, the plugin is further configured to:   	determine that the first application [[or the second application]] is associated with an appropriate permission level for performing the operation using the data stored at the first data source (Cheng, see column 6 line 63 – column 7 line 18, integrated secured ODBC API arrangement 210 includes a security module 220, which is configured to provide the ODBC API arrangement with an integrated security solution.  In an embodiment, security module 220 is configured to be implemented as a program between application 202 and driver manager 212.  Security module 220 may include a secured driver manager 222, a security policy component 224, a scanning engine 226, and a content filtering component 228. In an embodiment, secured driver manager 222 is configured to intercept the SQL statements/queries sent by application 202.  In other words, the SQL statements/queries are analyzed by secured driver manager 222 before forwarding the SQL statements/queries to driver manager 212.  In an embodiment, if malicious content is identified or if the user is determined to be an unauthorized user, the SQL statements/queries may be discarded.  In an embodiment, secured driver manager 222 may also be configured to terminate application 202 in order to prevent the user from sending further SQL statements/queries. In yet another embodiment, secured driver manager 222 is configured to intercept data being sent from one of the data sources via driver manager 212 to application 202. Kapoor, see column 2 lines 20-46, validating the data store by using API signature).  	With respect to claim 4 (currently amended), Park teaches wherein the plugin is configured to perform the operation by interacting with the first data source (see paragraphs [0013], [0016]-[0018], [0040], [0093], in another example embodiment, a plug-in framework functional component of a federated data source manager With respect to claim 5 (original), Park teaches wherein the data analysis platform is configured to perform the operation by interacting with the first data source (see paragraphs [0013]-[0015], [0030]-[0031], [0040], a plug-in framework functional component of a federated data source manager functional component is executed by computer system.  The federated data source manager functional component is configured to federate only a predetermined set of data sources into a federated database, includes an execution function component configured to generate physical queries only to data sources in the predetermined set and includes an analytics component for creating a physical execution plan from a received logical query (i.e. operation with data source)).
    	With respect to claim 6 (currently amended), Cheng teaches wherein, responsive to execution by the one or more processors, the plugin is further configured to:   	send the request to the first data source such that the operation is performed by the first data source (see figure 1, application 102 interacting with one or more data sources (e.g. 104, 106, 108) via OBDC API arrangement 110. Similarly see figure 2 and column 6 lines 33-45, a simple block diagram of an integrated secured   	receive the response to the request from the first data source and   	provide the response to the first application [[or the second application]]  (see column 7 lines 16-23, secured driver manager 222 is configured to intercept data being sent from one of the data sources via driver manager 212 to application 202.  In an example, salary information about John Smith may be sent in response to a request from application 202) 
   	With respect to claim 7 (currently amended), Park teaches wherein the plugin receives the response from the first data source via the data analysis platform (see paragraph [0016], the plug-in framework functional component receives a result set from the data source cartridge, with the result set being a response from the added data source to the physical query, and transfers the result set to the analytics component to facilitate the generation of a response to the logical query).   	With respect to claim 10 (currently amended), Park teaches wherein the plugin is configured to operate as an embedded web server in the workspace environment (see figure 2, plug-in framework 240 embedded in federated data base manager 200 (i.e. workspace environment)).
  	With respect to claims 11-17 and 20, the claims are directed to a client computing device that corresponds to the method recited in claims 1-7 and 10, respectively (see the rejection of claims 1-7 and 10 above).
  	
Conclusion
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached on Monday to Friday, 10:30AM - 6:30PM. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/ANIBAL RIVERA/Primary Examiner, Art Unit 2192